--------------------------------------------------------------------------------

Exhibit 10.4



AMCI Acquisition Corp.
975 Georges Station Road, Suite 900
Greensburg, PA 15601


October 12, 2020


AMCI Sponsor LLC
1501 Ligonier Street, Suite 370
Latrobe, PA  15601
Attn:  William Hunter
Advent Technologies, Inc.
One Mifflin Place
119 Mt Auburn Street, Suite 400
Cambridge, MA  02138
Attn:  James F. Coffey




 
Re:
Sponsor Warrant Letter



Ladies and Gentlemen:


Reference is hereby made to that certain Agreement and Plan of Merger, dated as
of October 12, 2020 (as amended, the “Merger Agreement”), by and among AMCI
Acquisition Corp., a Delaware corporation (the “Purchaser”), AMCI Merger Sub
Corp., a Delaware corporation, AMCI Sponsor LLC, a Delaware limited liability
company, in the capacity as the Purchaser Representative thereunder, Vassilios
Gregoriou, in the capacity as the Seller Representative thereunder, and Advent
Technologies, Inc., a Delaware corporation (the “Company”).  Any capitalized
terms used but not defined in this letter agreement (this “Agreement”) will have
the meanings ascribed thereto in the Merger Agreement.


In connection with the Merger Agreement, AMCI Sponsor LLC, a Delaware limited
liability company (“Sponsor”), has agreed to enter into this Agreement with the
Purchaser and the Company relating to the 5,910,416 warrants to purchase shares
of Class A Common Stock, par value $0.0001 per share, of the Purchaser (such
warrants, the “Private Placement Warrants”) initially purchased by Sponsor in a
private placement prior to the Purchaser’s initial public offering, which
Private Placement Warrants are currently held by Sponsor.


For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Sponsor, the Purchaser and the Company hereby agree as
follows:



1.
Sponsor hereby agrees that, upon and subject to the Closing, Sponsor will,
subject to and in accordance with the terms and conditions of this Agreement,
forfeit one-third (1/3rd) of the Private Placement Warrants that it owns as of
the Closing (the “Forfeited Warrants”), prior to giving effect to the Warrant
Amendment (and for the avoidance of doubt, prior to giving effect to any
transfers of Private Placement Warrants by Sponsor to Orion Resource Partners
(USA) LP, a Delaware limited partnership (“Orion”)).

2.
Notwithstanding anything to the contrary herein, at or prior to the Closing,
Sponsor may transfer any Private Placement Warrants to any third-party investor
who provides equity or debt financing for the transactions contemplated by the
Merger Agreement without the consent of any party hereto, and any Private
Placement Warrants so transferred shall reduce the number of Private Placement
Warrants used to calculate the number of Forfeited Warrants hereunder.  Any such
transferred Private Placement Warrants shall not be subject to the terms and
conditions of this Agreement (but shall be subject to the Warrant Amendment).




--------------------------------------------------------------------------------

3.
This Agreement (including the Merger Agreement, to the extent incorporated
herein) constitutes the entire agreement and understanding of the parties hereto
in respect of the subject matter hereof and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof.  This
Agreement may not be changed, amended, modified or waived as to any particular
provision, except by a written instrument executed by all parties hereto.  No
failure or delay by a party in exercising any right hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise of any other right hereunder.

4.
Subject to Section 2 above, no party hereto may assign either this Agreement or
any of its rights or obligations hereunder without the prior written consent of
the other parties.  Any purported assignment in violation of this Section 4
shall be null and void ab initio and of no force or effect.  This Agreement
shall be binding on the undersigned parties and their respective successors and
permitted assigns.

5.
Any notice, consent or request to be given in connection with any of the terms
or provisions of this Agreement shall be in writing and shall be sent in the
same manner as provided in Section 9.2 of the Merger Agreement.  Unless
otherwise specified in writing by the Sponsor, notices to the Sponsor shall be
sent to the address of the Purchaser Representative set forth in the Merger
Agreement.

6.
This Agreement shall be construed, interpreted and enforced in a manner
consistent with the provisions of the Merger Agreement.  The provisions set
forth in Sections 9.4 through 9.8, 9.12 and 9.13 of the Merger Agreement, as in
effect as of the date hereof, are hereby incorporated by reference into, and
shall be deemed to apply to, this Agreement as if all references to the
“Agreement” in such sections were instead references to this Agreement, and the
references therein to the “Parties” were instead to the parties to this
Agreement.

7.
This Agreement shall terminate at such time, if any, as the Merger Agreement is
terminated in accordance with its terms prior to the Closing, and upon such
termination this Agreement shall be null and void and of no effect whatsoever,
and the parties hereto shall have no obligations under this Agreement.

{Remainder of Page Left Blank; Signature Page Follows}


2

--------------------------------------------------------------------------------

Please indicate your agreement to the foregoing by signing in the space provided
below.



 
AMCI ACQUISITION CORP.
     
By:

/s/ William Hunter    
Name:  William Hunter
 
Title:  Chief Executive Officer



Accepted and agreed, effective as of the date first set forth above:


ADVENT TECHNOLOGIES, INC.
     
By: 

/s Vassilios Gregoriou  
Name:  Vassilios Gregoriou
 
Title:  Chief Executive Officer
     
AMCI SPONSOR LLC
     
By: 

/s/ William Hunter  
Name:  William Hunter
 
Title:  Managing Member
 





{Signature Page to Sponsor Warrant Letter}

--------------------------------------------------------------------------------